Citation Nr: 0822604	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an initial compensable rating for 
residuals of a fractured nose.

2.	Entitlement to an initial compensable rating for scars 
above the left and               right eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1973.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  A February 2004 decision granted 
service connection for scars above the left and right eyes, 
with an initial noncompensable rating, effective October 2, 
2003.  Then in May 2005, the RO granted service connection 
for residuals of a fractured nose, also evaluated as 
noncompensable, effective August 30, 2004.  The veteran 
appealed from these initial assigned ratings. See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals the initial rating for a disability, VA must consider 
the propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).  

In May 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board 
(a "Travel Board" hearing).  A transcript of this 
proceeding is of record.  Based on information provided at 
the hearing, additional medical evidence consisting of VA 
outpatient records was obtained that month, along with the 
veteran's waiver of the right to RO initial consideration of 
the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).  


FINDINGS OF FACT

1.	All evidence and information necessary for an equitable 
disposition of the claims on appeal has been obtained. 

2.	Since August 30, 2004, the veteran's service-connected 
residuals of a fractured nose is best characterized as having 
been at or substantially near complete nasal obstruction on 
the right side.

3.	As of the October 2, 2003 effective date that service 
connection was awarded,  the veteran's scar above the right 
eye has been superficial but painful on examination. 

4.	There is no indication that the scar above the left eye 
has been characterized by instability, pain, limitation upon 
function, or otherwise any compensable manifestations for 
evaluating scars of the head, face or neck.


CONCLUSIONS OF LAW

1.	The criteria for an initial 10 percent rating for 
residuals of a fractured nose         are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.97, Diagnostic Code 6502 (2007).

2.	The criteria for an initial compensable rating for a 
scar above the left eye are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7800-7805 (2007).

3.	However, the criteria for an initial 10 percent rating 
for a scar above the right eye are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7804 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  (The Board notes that a regulatory amendment 
effective for claims pending as of or filed after May 30, 
2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008), to be codified later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of the procedures 
in effect for development of his claims through several VCAA 
notice letters dated from between November 2003 and March 
2006 that addressed each element of satisfactory notice set 
forth under the Pelegrini II decision.  The RO's May 2005 
Statement of the Case (SOC) as to the claim for increased 
evaluation of scars, and March 2006 SOC pertaining to the 
residuals of a fractured nose, each set forth citation to and 
explanation of the relevant rating criteria.  The VCAA notice 
correspondence issued to the veteran further explained the 
joint obligation between VA and the veteran himself to obtain 
pertinent evidence and information, including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records.  See Quartuccio v. Principi,        16 Vet. 
App. 183, 186-87 (2002). 

During the pendency of the appeal, the Court issued the 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
pursuant to which there exists a heightened notice obligation 
under the VCAA to a claimant attempting to establish 
entitlement to an increased rating for a service-connected 
disability.  Inasmuch as this case involves issues of the 
appropriate initial disability ratings following an appeal 
from the original award of service connection, these notice 
standards are not applicable.    See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that where a claim has 
already been substantiated after enactment of the VCAA, the 
claimant has the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements 
[i.e., assignment of an initial disability rating, or 
effective date of the award of service connection]).  It 
warrants mention nonetheless that         the May 2005 and 
March 2006 Statements of the Case provided in this case 
comprehensively discussed the pertinent rating criteria and 
the bases for the existing assigned disability ratings for 
the disorders under evaluation. 

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent.  The Court in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events in which VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this 
instance,                 the November 2003 notice letter as 
to service-connected scars preceded the February 2004 rating 
decision on that claim.  The December 2004 as to both 
disorders on appeal was timely only inasmuch as it preceded 
denial of the claim pertaining to residuals of a nose 
fracture.  The subsequent correspondence dated in March 2006 
again pertaining to residuals of a nose fracture also did not 
satisfy the timeliness requirement.  This notwithstanding, 
the veteran has had a period of several years following 
issuance of the December 2004 and March 2006 letters within 
which to respond with additional evidence, and has done so 
through various statements.  He also underwent further 
medical examination.  There is no indication of any further 
available evidence to obtain, and the veteran has indicated 
the same through VCAA notice responses providing in June and 
December 2006.  The grant of a 10 percent rating for 
residuals of a nose fracture, in particular, constitutes the 
maximum assignable schedular evaluation under applicable 
rating criteria, and thus the absence of additional 
development would not have had a prejudicial impact upon his 
claim.  Thus, notwithstanding any error in timing of notice, 
the veteran still has had the full opportunity to participate 
in the adjudication of the claims            on appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed,    499 F.3d 1317 (Fed. Cir. 2007).  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165,        172-73 (2007) (where 
after VA provides a content-compliant VCAA notice (on all 
requisite notice elements) albeit in an untimely manner and a 
claimant subsequently informs VA that there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).

The RO has also taken appropriate action to comply with the 
duty to assist            the veteran, obtaining extensive 
records of VA outpatient treatment, and arranging for him to 
undergo several VA examinations.  In support of his claims, 
he has provided several personal statements, and copies of 
medical records from private treatment providers.  The 
veteran has also testified during a May 2008 Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  As such, the record as it stands includes 
sufficient competent evidence to decide these matters.  See 
38 C.F.R. § 3.159(c)(4).  Under the circumstances, no further 
action           is necessary to assist the veteran.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say,                 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims on the merits.

Analysis of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R.             § 4.1 (2007).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally,         the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.

A.	 Residuals of a Fractured Nose

The veteran is presently in receipt of a noncompensable 
evaluation for residuals of a fractured nose, under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6502,         
for deviation of the nasal septum. 

This diagnostic code provides for a single 10 percent rating 
for deviation of the nasal septum, traumatic only, where 
there is 50-percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side. 

The medical evidence has been reviewed and considered, in 
regard to whether   there is evidence of symptomatology 
indicative of the criteria above for a               10 
percent rating.  Initially, a January 2004 VA compensation 
and pension examination established on a physical examination 
that there was a diminished airway on the right side of the 
nose.  Thereafter, a more detailed assessment from         a 
private physician dated from June 2005 documented a septal 
deviation on the          right side with approximately 80 
percent obstruction.  The physician identified  some dryness 
and swelling of the nasal turbinates as well, which 
contributed to       the obstruction.  He further indicated 
that the nasal obstruction itself, along with      sinus 
related symptoms, developed secondary to the septal 
deviation. 

On examination again in April 2006, the veteran reported 
having had difficulty breathing through the nose at night and 
felt that he had to mouth breath at night.   He stated the 
difficulty breathing was present on both sides of his nose.              
Objectively, the examination of the nose indicated mild 
deviation of the external nose in the area of the dorsum, on 
the left, and irregular and marked deviation to  the right. 
The examiner characterized the degree of obstruction of the 
right nasal cavity as approximately 80 to 90 percent. There 
was also some obstruction of the left nasal cavity anteriorly 
where the caudal portion of the septum was deviated  into the 
left nostril.

When considering the April 2006 VA examiner's findings as to 
the extent of nasal obstruction manifested, particularly in 
that on the right side it was as pronounced as 90 percent, 
the evidence sufficiently approximates the criteria for a 10 
percent rating under Diagnostic Code 6502.  These findings 
show nasal obstruction at or near the level of complete 
obstruction on one side, as provided under the rating 
criteria.  This requisite degree of severity is consistent 
with the determination that  the nasal septum itself was 
irregularly and markedly deviated on the right side.           
There were prior evaluations which also indicated almost the 
same level of         nasal obstruction.  Hence, resolving 
all reasonable doubt in the veteran's favor,           a 10 
percent rating for residuals of a fractured nose is 
warranted.  See 38 C.F.R.        § 3.102.

The basis for this 10 percent rating having been shown, there 
is no indication of symptoms that would warrant any higher 
evaluation including pursuant to Diagnostic Code 6504, loss 
of part of the nose, under which a 30 percent rating applies 
when exposing both nasal passages (or otherwise permitting a 
higher rating based on residual scars).  There is also no 
indication of sinusitis, or bronchial rhinitis as another 
potential source of evaluation.

B.	 Scars above the Left and Right Eyes

At present, a noncompensable rating is in effect for the 
veteran's service-connected scars above the left and right 
eyes, under 38 C.F.R. § 4.118, Diagnostic Code 7800, for 
disfiguring scars to the head, face or neck. 

Under that diagnostic code, a 10 percent rating is warranted 
where there is one characteristic of disfigurement.  A 30 
percent rating is warranted for disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes, ears, cheeks, or lips), 
or with 2 or 3 characteristics of disfigurement. A 50 percent 
rating is assigned for visible or palpable tissue loss and 
either gross distortion or asymmetry of 2 features or paired 
sets of features, or with 4 or 5 characteristics of 
disfigurement.  The characteristics of disfigurement for 
purposes of evaluation under the above criteria, consist of: 
scar of 5 or more inches in length,            scar of at 
least one-quarter inch wide, surface contour of the scar is 
elevated or depressed, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented            in an area exceeding 
six square inches, abnormal skin texture in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six inches square, or indurate and inflexible skin 
in area exceeding six inches square.                   38 
C.F.R. § 4.118, Diagnostic Code 7800. 
 
Diagnostic Codes 7801 and 7802, are applicable to evaluating 
scars other than on the head, face or neck and would not 
pertain to the current condition.

Under Diagnostic Code 7803, a scar that is superficial and 
unstable warrants               the assignment of a maximum 
10 percent rating. 

Diagnostic Code 7804 further provides that a scar that is 
superficial and painful on examination warrants the 
assignment of a 10 percent rating.  

Also, Diagnostic Code 7805 provides that other scars (not 
covered in Diagnostic Codes 7800 through 7804) are to be 
rated on the basis of limitation of function of the affected 
part. 

The report of a January 2004 VA examination included an 
evaluation with reference to his service-connected scars.  
The veteran indicated that he originally sustained laceration 
injuries above the right eye and to a lesser degree above the 
left eye during service while involved in recreational 
sports.  On the right side, the scar was located just above 
the eyebrow.  He reported having pain in the incision line 
above the eyebrow periodically that he estimated at 3-4/10 in 
intensity, which had remained stable since onset 20 years 
previously, and that when necessary he would take over-the-
counter pain relievers.  The scar was measured at 2.7-cm long 
by         .12-cm wide, superficial, slightly pale and non 
adherent. With palpation he described a little discomfort 
over the lateral aspect of the scar.  There was no 
significant depression or elevation.  The surrounding skin 
was not unstable or subject to recurrent crusting and 
scaling.  

By comparison, the left eye and scar did not cause him any 
problems.                    He denied any pain in the scar, 
and there was no history of instability, or signs of 
inflammation.  The scar measured 1.4-cm in length and was 
above the eyebrow.     It was superficial and not painful or 
tender, and did not have unusual depression         or 
elevation. 

On examination again in January 2005, it was determined that 
the right side scar was approximately 4-cm long and 5-mm in 
its widest dimension, and on the            left side 2-cm 
long and 2-mm wide in its widest dimension.  The veteran 
denied  any symptoms secondary to these scars.  Both scars 
were non-adherent to underlying tissue.  They were not 
unstable, and no elevation or depression of the surface 
contour of the scar existed on palpation. The scars were 
superficial, without inflammation, edema, or keloid 
formation.  There was no limitation of motion or function due 
to the scars. 



During the May 2008 Travel Board hearing, the veteran 
testified that he experienced pain to the touch on the scar 
over his right eye, and that a pulling and painful sensation 
manifested when he raised his eyebrows.  He stated that he 
did not have similar symptoms on the left side. 

The above findings warrant assignment of a 10 percent 
evaluation for the scar present over the right eye, under 38 
C.F.R. § 4.118, Diagnostic Code 7804 for a superficial and 
unstable scar.  The report of the January 2004 VA examination 
expressly indicated the veteran's mention of pain over the 
right eyebrow in the proximity of the scar, which had existed 
continuously since the original in-service injury.  While 
there was no indication of the same on reexamination in              
January 2005, the veteran testified during the May 2008 
hearing as to symptoms of pain on palpation and motion in the 
area of the scar.  These symptoms as described were similar 
in extent to those reported on the 2004 examination, and also 
involved only the scar on the right side.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (discussing 
competence of claimant who is a layperson to provide own 
observations on matters that do not require a medical 
background, or objective examination to establish a diagnosis 
and/or relevant symptomatology).  See also, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  Accordingly,              
the criteria for a 10 percent rating under Diagnostic Code 
7804 for a scar above    the right eye are met. 

As for whether any higher rating is potentially applicable, 
there is no sign of visible or palpable tissue loss affecting 
the scar of the right eye, nor for that matter gross 
distortion or asymmetry of features, or at least two 
characteristics of disfigurement (including taking into 
account the objective dimensions of the scar) to warrant a          
30 percent rating under Diagnostic Code 7800.  There is 
likewise no limitation of function attributable to the scar.  
In addition, the veteran's scar over the left eye does not 
show indication of compensable symptomatology.  Hence, the 
initial noncompensable rating for the scar on the left side 
does not warrant any increase,   in comparison to the 
increased compensation that has been awarded for the scar 
present on the right side. 


Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  On this 
subject, the veteran has not shown that his service-connected 
residuals of a fractured nose or scars above the eyes have 
caused him marked interference with employment,        
meaning above and beyond that contemplated by his current 
schedular rating.                        
To the extent he has had temporary loss of working time, the 
degree of 
disability contemplated in the already assigned schedular 
ratings are considered sufficient to compensate him for this 
manifestation of service-connected disability. See 38 C.F.R. 
§ 4.1.  Nor have the conditions under evaluation been shown 
to have necessitated frequent hospitalization as the 
treatment obtained thus far has been entirely on an 
outpatient basis, or to have otherwise rendered impracticable 
the application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown,         9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting an initial 10 
percent rating for residuals of  a fractured nose and for a 
scar above the right eye, and denying an initial compensable 
rating for the scar on the left side.  The grant of the 
benefits provided constitutes "staged" ratings based upon 
incremental changes in the severity of this disorder from the 
effective date of service connection, per the Fenderson 
decision.  As the preponderance of the evidence is against 
any higher rating for the scar above the left eye, the 
benefit-of-the-doubt doctrine is not applicable to this 
extent.             38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

An initial 10 percent rating for residuals of a fractured 
nose is granted, subject to  the law and regulations 
governing the payment of VA compensation benefits.

The claim for an initial compensable rating for a scar above 
the left eye is denied. 

An initial 10 percent rating for a scar above the right eye 
is granted, subject to            the law and regulations 
governing the payment of VA compensation benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


